Rugg, C.J.
This is a petition under St. 1906, c. 129, G. L. c. 209, § 36, alleging that the petitioner is living apart from his wife *16for justifiable cause; that she has deserted him and he desires to be relieved “of the disabilities of coverture so far as to be enabled to dispose of his personal and real estate without his wife’s written consent in the same manner and with the same effect as if he were sole; ” and praying for a decree establishing the fact of such desertion and that he is living apart from his wife for justifiable cause. In the Probate Court a decree was entered for the petitioner. On appeal to the Supreme Judicial Court the case was referred to a master; the exceptions to his report were overruled and a decree was entered for the petitioner. The respondent appealed.
Before it was practicable to reach a determination as to the questions presented by this appeal and to prepare an opinion expressive of the decision, the fact of the déath of the petitioner on December 1, 1922, was called to the attention of the court. So far as we are aware, no executor of a will of the petitioner or administrator of his estate has been appointed. No such representative has been admitted as a party in the case.
In considering the disposition of any cause, the court takes, cognizance of subsequent events of decisive import brought to its notice as having supervened since the proceeding was instituted. Sullivan v. Secretary of Commonwealth, 233 Mass. 543, and cases collected.
As matter of practice at common law as well as under G. L. c. 235, § 4, judgment will be entered, where the material facts are settled in any way recognized as proper by the law during the lives of the parties, as of a preceding day, whenever the cause has been continued or postponed for the purpose of obtaining a decision of questions of law and the intervening death of a party would otherwise affect the rights of parties. If, for example, death of a party occurs after verdict, delay for argument or decision of questions of law upon which its validity depends “will not be suffered to deprive one of the benefits to which he appears to have been justly entitled under- it. . . . Although technically there can be no appearance for a deceased party, yet this court will pass upon the questions so submitted, and hear suggestions as to their merits, from any one who holds the office of an attorney within the court.” Kelley v. Riley, 106 Mass. 339, 341, 342. The practice there indicated has been followed as nearly as practicable in the case at bar. Although the case had been fully argued before *17the death of the petitioner, the attorney who represented him at the oral argument and the attorney for the respondent have accepted the invitation of the court to make such supplementary written argument as seemed to them appropriate. The case at bar on this point is distinguishable from Rice v. Rice, 184 Mass. 488, where the facts were not settled before the death of one of the parties.
The case will be considered on its merits and the order for final decree will be dated nunc pro tune as of a date before the death of the petitioner. Perkins v. Perkins, 225 Mass. 392, and cases there cited and reviewed.
The final decree was based upon the master’s report. This court stands where the single justice stood and must draw for itself proper inferences from the master’s report. The facts found by the master, the whole evidence not being reported, must stand unless upon the face of his report they are mutually inconsistent or contradictory and plainly wrong. Glover v. Waltham, Laundry Co. 235 Mass. 330, 333, 334. The practice in probate appeals follows equity. Churchill v. Churchill, 239 Mass. 443, 445.
After recital of considerable testimony, the master finds “that prior to the bringing of the present petition the petitioner has sought to have his wife resume marital relations with him, but that the respondent, being thereto influenced by her daughter, refused to live with him unless the daughter should live with them. I find that the petitioner, by the attitude and conduct of the daughter toward him since the fall of 1914, was justified in making it a condition of resuming marital relations with the respondent that the daughter should not live with them. If the petitioner’s right to the relief sought by him is to be determined by the conditions existing at the time his petition was filed, January 15, 1917, I find on all the evidence that at that time he was living apart from the respondent for justifiable cause; that her refusal to live with him unless their daughter was to live with them was in effect desertion on her part; and that the allegations of his petition are sustained by the evidence.”
It is not desirable to refer in detail to such testimony as is recited by the master. The relations between the petitioner and his wife were strained and unhappy. A different finding might have been made. This is a case where there is especial reason for *18not overturning the decision of a magistrate who saw the witnesses face to face and observed their manner of testifying. He had means for reaching the truth which are not open to those who can only read the printed page. Without going over the case part by part, it is enough to say that we cannot adjudge that the ultimate findings of the master are not right and are plainly wrong. Those findings in substance and effect were that the respondent had deserted the petitioner by refusing to live with him under such conditions as he reasonably might stipulate.
On cross-examination the petitioner answered the question, “Are you now willing to live with your wife? ” in the negative, and to the further question, “Are you willing to live with your wife if your daughter does not live with you?” he answered, “I should have to take that under consideration. I think' I would not.” These answers do not require a finding adverse to the petitioner, This aspect of the case is governed by Ford v. Ford, 143 Mass. 577. It there was said, at page 579, “When one party terminates the cohabitation by desertion, the other is not bound to take any steps to restore it. If he remains silent until he files his libel, his silence does not take away his right to a decree. Conduct which in itself is proper cannot be made improper by inquiring what he would have done in an event which did not happen. The mode of testing that was for the wife to offer to return. ... In general, a person does not lose rights which he may lawfully renounce, until he has renounced them by an overt act. With reference to the present case, we may remark that a contrary doctrine would make a divorce for desertion almost always unattainable without perjury. For, except in unusual circumstances, it is not to be supposed that a libellant would have been willing to receive the libellee back, if the latter had offered to return on the day before the libel was filed.”
It follows that in the opinion of the majority of the court no reversible error of law is shown on a careful examination of the whole record.

Decree affirmed as of November 27,1922.